This case was affirmed by us at a former day and motion for rehearing was filed by the appellant, and the case is now before us upon that motion. Pending its decision the law under which this prosecution was had was repealed by the terms of Senate Bill 41, passed at the Regular Session of the Thirty-seventh Legislature, becoming effective on March 30, 1921. The said act contains no saving clause, but has for its purpose and effect the entire repeal of the law creating the Industrial Welfare Commission. In obedience to the command of Article 16 of our Penal Code, which in effect exempts from punishment all persons who have been prosecuted for violating the terms of a law, which law has been repealed, provided the cases against such offenders are pending at the time of the repeal of such law, and if the repealing statute substitutes no other penalty, it will be our duty to grant appellant's motion for a rehearing, and to reverse and dismiss this cause, and it is so ordered. There were questions in the mind of the court as to the validity of the law in question, which are not discussed in view of the repeal of the law.
Reversed and dismissed.